Title: To George Washington from Major General Nathanael Greene, 22 November 1777
From: Greene, Nathanael
To: Washington, George



Dr Sir
Mount Holly [N.J.] Novr 22d 1777.

I came to this Place yesterday morning—the Difficulty of crossing the Baggage over the River prevented it’s coming up last night. The Boats & Scows at Burlington are under very bad Regulations—Gen. Varnum had retreated as I wrote your Excellency before to this place—He left a Party of Militia at Haddonfield; I am afraid there has a very considerable Quantity of Stores fallen into the Enemies Hands, but principally belonging to the Fleet. The Enemy and the Militia had a small Skirmish at little Timbercreek Bridge, the Enemy crossed there in the Afternoon & encamped. They say they are going to take Post at Haddonfield to cover the lower Counties & open a Market from thence; Those Counties are some of the most fertile in the State from whence great Quantities of Provisions can be drawn—A large Number of Boats went up to Philadelphia from the Shiping yesterday Morning—there were some Soldiers on board of them.
Colo. Morgans Corps of Light Infantry advanced this Morning for

Haddonfield—If the Troops can be got in Readiness I intend to put the whole in Motion this afternoon. We are greatly distrest for want of a Party of Light Horse—I must beg your Excellency to forward some as soon as possible.
I have heard nothing from Glover’s Brigad⟨e.⟩ I sent an Express to the commanding Officer yesterday—but from the present Situation of things I beleive it will be best not to wait their coming up.
Every Piece of Intelligence necessary for my Information with Regard to the Movement of the Enemy in the City, I must intreat your Excellency to forward to me by Express.
Colo. Shreeve will attempt to turn out the Militia, but the Commissary’s Departme⟨nt⟩ is in such a bad Situation & the People so unwilling to furnish Supplies—that it will be difficult to subsist a large Body.
A considerable Body of light Horse would be very useful here.
Your Excellency’s Letter of the 22d Inst. is just come to Hand. You have in this, all the Intelligence which I have received. I am with the greatest Respect your Excellency’s Obdt Servant.

Nath. Greene

